       Case 1:20-cv-00271-JMF Document 65 Filed 01/18/21 Page 1 of 27




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TAPESTRY, INC., a Maryland                      Civil Action No. 1:20-cv-00271-JMF
Corporation; COACH SERVICES, INC., a
Maryland Corporation; and COACH IP              PLAINTIFFS’ SECOND AMENDED
HOLDINGS LLC, a Delaware Limited                COMPLAINT FOR DAMAGES AND
Liability Company                               EQUITABLE RELIEF

                   Plaintiffs
      -vs-

CHUNMA USA, INC., a California
Corporation; and DOES 1-10, inclusive,

                   Defendants.

      Plaintiffs Tapestry, Inc., Coach Services, Inc., and Coach IP Holdings LLC
through their undersigned counsel, for their claims against Defendant Chunma
USA, Inc. respectfully allege as follows:
                                JURISDICTION AND VENUE
      1.     Plaintiffs file this action against Defendant for trademark infringement
and unfair competition under the Lanham Trademark Act of 1946, 15 U.S.C.
§1051 et seq. (the “Lanham Act”), and related claims under the statutory and
common law of the State of New York.
      2.     This Court has subject matter jurisdiction over the Federal trademark
infringement claim and all other claims under 28 U.S.C. §§1121(a), 1331, 1338(a)
and 1367.
      3.     This Court has personal jurisdiction over Defendant because
Defendant does business within this judicial district, the acts complained of
occurred in this judicial district, and/or Defendant has certain minimum contacts
with New York such that the maintenance of the suit does not offend traditional



                                            1
               SECOND AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
        Case 1:20-cv-00271-JMF Document 65 Filed 01/18/21 Page 2 of 27




notions of fair play and substantial justice by virtue placing the products at issue
into the stream of commerce within the State of New York.
      4.     This action arises out of wrongful acts by Defendant within this
judicial district. Venue is proper in this district pursuant to 28 U.S.C. §1391
because the claims asserted arise in this district.
                                   THE PARTIES
      5.     Plaintiff Tapestry, Inc. (“Tapestry”) is a corporation duly organized
and existing under the laws of the state of Maryland, with its principal place of
business in New York, New York.
      6.     Plaintiff Coach Services, Inc. is a corporation duly organized and
existing under the laws of the state of Maryland with its principal place of
business in Jacksonville, Florida. Coach Services, Inc. is a wholly owned
subsidiary of Tapestry, Inc.
      7.     Plaintiff Coach IP Holdings LLC is a limited liability company duly
organized and existing under the laws of the state of Delaware with its principal
place of business in New York, New York. Coach IP Holdings LLC is a wholly
owned subsidiary of Tapestry, Inc.
      8.     Upon information and belief, Defendant Chunma USA, Inc.
(“Defendant”) is a corporation duly organized and existing under the laws of the
state of California, with a principal place of business located at 2000 E. 25th St.,
Vernon, California 90058.
      9.     Plaintiffs Tapestry, Inc., Coach Services, Inc., and Coach IP Holdings
LLC (hereinafter collectively, “Plaintiffs” or “Coach”) are unaware of the names
and true capacities of Defendants, whether individual, corporate and/or partnership
entities, named herein as DOES 1 through 10, inclusive, and therefore sue them by
their fictitious names. Plaintiffs will seek leave to amend this complaint when
their true names and capacities are ascertained. Plaintiffs are informed and believe
                                            2
                SECOND AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
        Case 1:20-cv-00271-JMF Document 65 Filed 01/18/21 Page 3 of 27




and based thereon allege that said Defendant and DOES 1 through 10, inclusive,
are in some manner responsible for the wrongs alleged herein, and that at all times
referenced each was the agent and servant of the other Defendants and was acting
within the course and scope of said agency and employment.
      10.    Plaintiffs are informed and believe, and based thereon allege, that at
all relevant times herein, Defendant and DOES 1 through 10, inclusive, knew or
reasonably should have known of the acts and behavior alleged herein and the
damages caused thereby, and by their inaction ratified and encouraged such acts
and behavior. Plaintiffs further allege that Defendant and DOES 1 through 10,
inclusive, have a non-delegable duty to prevent or cause such acts and the behavior
described herein, which duty Defendant and DOES 1 through 10, inclusive, failed
and/or refused to perform.
        ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
      A.     The World-Famous Coach Brand and Products
      11.         Coach was founded in 1941 as a family-run workshop in
Manhattan. Since then, Coach has been engaged in the manufacture, marketing
and sale of fine leather and mixed material products, including, but not limited to,
handbags, wallets, accessories, eyewear, footwear, clothing, outerwear, jewelry
and watches (collectively, the “Coach Products”). Coach Products are sold
throughout the United States, including in New York, through COACH retail
stores and outlet stores, through various department stores, and via the Internet
websites located at www.coach.com and www.coachoutlet.com.
      12.    Coach Products have become enormously popular and even iconic,
driven by the brand’s arduous quality standards and innovative designs. Among
the purchasing public, genuine Coach Products are instantly recognizable as such.
      13.    Both in the United States and internationally, the Coach brand has
come to symbolize high quality, and Coach Products are among the most
                                          3
               SECOND AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
        Case 1:20-cv-00271-JMF Document 65 Filed 01/18/21 Page 4 of 27




recognizable handbags and accessories in the world. Whether made entirely of
leather or in combination with printed or other components, genuine Coach
Products are greatly coveted as premier fashion accessories of the highest quality.
      14.     The unique mix of function, workmanship, fashion and style that
goes into each and every genuine Coach Product, as well as the brand’s exclusive
cache, results in Coach Products commanding a relatively high price at retail. The
brand’s loyal customer base willingly pays more for genuine Coach Products than
they would pay for lesser products both because Coach Products are of higher
quality and durability than competitors’ products and because of the prestige
associated with genuine Coach Products.
      B.     The Coach Trademarks
      15.    Since 1941, high quality leather goods have been sold under the
“COACH” trademark. Over time, the types of goods sold under the “COACH”
mark have expanded extensively to include all of the Coach Products, and the
Coach Products have long been among the most popular luxury lifestyle items.
The “COACH” mark itself is iconic, symbolizing a unique blend of fashion,
craftsmanship, style, and function, whether associated with handbags or other
Coach Products.
      16.    Coach owns the trademark and trade name “COACH” for Coach
Products, as well as numerous other highly distinctive marks, including, but not
limited to, those pictured here:




     The “Signature C Mark”        The “COACH Lozenge”         The “Op Art C Mark”




                                          4
               SECOND AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
       Case 1:20-cv-00271-JMF Document 65 Filed 01/18/21 Page 5 of 27




The “Horse and Carriage Logo”                 Collectively, the “Story Patch”
     17.    Coach incorporates a variety of distinctive marks in the design of its
various handbags, wallets and other Coach Products. Coach Products typically
include at least one federally registered trademark. Often several registered
trademarks appear on a single Coach Product. These trademarks are also used in
connection with the marketing of Coach Products. Coach and its predecessors
have achieved annual sales volume of more than four billion dollars
($4,000,000,000) on products bearing Coach’s trademarks. As such, Coach’s
trademarks, and the goodwill associated therewith, are among some of its most
valuable assets.
     18.    Coach and its predecessors have registered many of its trademarks
with the United State Patent and Trademark Office, including, inter alia, the
following marks attached hereto and incorporated herein as Exhibit A, which are
collectively referred to as the “Coach Trademarks.”
     19.    The registrations for the Coach Trademarks are valid, subsisting, in
full force and effect and a majority have become incontestable pursuant to 15
U.S.C. § 1065. All registrations originally held in the name of Coach’s
predecessors, Sara Lee Corporation, Saramar Corporation, and Coach Services,
Inc. have been assigned in full to Coach.
     20.     The Coach Trademarks at issue in this case have been continuously
used and have never been abandoned.
     21.     The registration of the Coach Trademarks constitutes prima facie
evidence of their validity and conclusive evidence of Coach’s exclusive right to
                                         5
              SECOND AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
      Case 1:20-cv-00271-JMF Document 65 Filed 01/18/21 Page 6 of 27




use the Coach Trademarks in connection with the goods identified therein and on
other commercial goods.
     22.   The registrations of the Coach Trademarks also provide sufficient
notice to Defendant of Coach’s ownership of and exclusive rights in the Coach
Trademarks.
     23.   Coach has expended substantial time, money, and other resources in
developing, advertising, and otherwise promoting the Coach Trademarks. As a
result, products bearing the Coach Trademarks are widely recognized as being
high quality products and are exclusively associated by consumers, the public, and
the trade with the Coach brand owned by Coach. The Coach Trademarks have
therefore acquired strong secondary meaning and signal to consumers that Coach
is the exclusive source of Coach Products bearing the Coach Trademarks.
     24.   The Coach Trademarks qualify as famous marks, as that term is used
in 15 U.S.C. § 1125(c)(1).
     C.    Coach’s First Lawsuit Against Chunma
     25.   On or around November 20, 2009 Coach Services, Inc. filed a lawsuit
against Defendant for trademark infringement, copyright infringement, trademark
dilution, false designations of origin, and related California common and state
law claims arising from Defendant’s sale of handbags bearing marks that
infringed upon Coach’s Signature C Mark. (See Coach Services, Inc. v. Chunma
USA, Inc., et al., Case No. 2:09-cv-08583-PA (FFMx) (the “2009 Action”),
Docket No. 1) Exemplars of Defendant’s products at issue in 2009 Action are
shown below.




                                         6
              SECOND AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
       Case 1:20-cv-00271-JMF Document 65 Filed 01/18/21 Page 7 of 27




                  Defendant’s Products at Issue in 2009 Action
     26.    As such, since at least as early as November 2009, Defendant has
unmistakably been on actual notice and fully aware of Coach’s ownership and
exclusive rights to the Signature C Mark, amongst other Coach Marks.
     27.    On February 19, 2010, Coach Services, Inc. filed an amended
complaint to add a claim for cancellation of a trademark registered by Defendant.
(2009 Action, Docket No. 61).
     28.    On September 16, 2010, the parties settled the claims between them
and ultimately filed a stipulation to dismiss the case. (2009 Action, Docket Nos.
110, 112, 113)
     D.     Defendant’s Continued Acts of Infringement and Unfair
            Competition
     29.    Upon information and belief Defendant continues to engage in the

                                         7
              SECOND AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
      Case 1:20-cv-00271-JMF Document 65 Filed 01/18/21 Page 8 of 27




design, manufacture, advertisement, promotion, distribution, sale, and/or offering
for sale of products bearing logos and source-identifying indicia and design
elements that are studied imitations of the Signature C Mark (hereinafter referred
to as the “Accused Product(s)”). Defendant’s specific conduct includes, among
other things, the offering for sale and sale of handbags and accessories bearing
marks and designs that are substantially indistinguishable from and/or
confusingly similar to the Signature C Mark.
    30.    In 2019 an investigator for Plaintiffs purchased Accused Products
from Defendant, exemplars of which are shown below:




                                        8
             SECOND AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
       Case 1:20-cv-00271-JMF Document 65 Filed 01/18/21 Page 9 of 27




      31.    Defendant is well-aware of the extraordinary fame and strength of the
Coach brand, trademarks and products, and the incalculable goodwill associated
therewith.
      32.    Defendant has no license, authority, or other permission from
Plaintiffs to use any of the Coach Trademarks in connection with the designing,
manufacturing, advertising, promoting, distributing, selling, and/or offering for
sale of the Accused Products.
      33.    Defendant has been engaging in the above-described illegal and
 infringing activities negligently and/or knowingly and intentionally, with reckless
 disregard or willful blindness to Plaintiffs’ rights, and/or with bad faith, for the
 purpose of trading on the goodwill and reputation of the Signature C Mark, and
 Plaintiffs’ products.
      34.    Defendant’s activities, as described above, are likely to create a false
 impression and deceive consumers, the public, and the trade into believing that
 there is a connection or association between the Defendant, the Accused
 Products, and Coach.
      35.    Upon information and belief, Defendant intends to continue to design,
  manufacture, advertise, promote, import, distribute, sell, and/or offer for sale the
  Accused Products.
      36.    As a result of Defendant’s activities Plaintiffs have suffered
 substantial damages and have suffered and continue to suffer irreparable injury
 without an adequate remedy at law.
                          FIRST CLAIM FOR RELIEF
                 (Trademark Infringement – 15 U.S.C. § 1114)
      37.    Plaintiffs repeat and reallege the allegations of the preceding
paragraphs as though fully set forth herein.
                                           9
               SECOND AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
       Case 1:20-cv-00271-JMF Document 65 Filed 01/18/21 Page 10 of 27




      38.    Defendant, without authorization from Coach, has used and continues
to use spurious designations that are confusingly similar to the Signature C Mark.
      39.    The foregoing acts of Defendant are intended to cause, have caused,
and are likely to continue to cause confusion or mistake, or to deceive consumers,
the public, and the trade into believing that Defendant’s Accused Products
originate from, or are affiliated with, sponsored by, or endorsed by Coach.
      40.    Upon information and belief, Defendant has acted with knowledge of
Plaintiffs’ ownership of the Signature C Mark and with deliberate intention or
willful blindness to unfairly benefit from the incalculable goodwill symbolized
thereby.
      41.    Defendant’s acts constitute trademark infringement in violation of
Section 32 of the Lanham Act (15 U.S.C. § 1114).
      42.    Upon information and belief, Defendant has made and will continue to
make substantial profits and/or gains to which it is not in law or equity entitled.
      43.    Upon information and belief, Defendant intends to continue its
infringing acts, unless restrained by this Court.
      44.    Defendant’s acts have damaged and will continue to damage Coach,
and Coach has no adequate remedy at law.
      45.    In light of the foregoing, Plaintiffs are entitled to injunctive relief
prohibiting Defendant from using the Coach Marks or any marks identical and/or
confusingly similar thereto for any purpose, and to recover from Defendant all
damages, including attorneys’ fees, that Plaintiffs have sustained and will sustain
as a result of such infringing acts, and all gains, profits and advantages obtained by
Defendant as a result thereof, in an amount not yet known, as well as the costs of
this action pursuant to 15 U.S.C. § 1117(a), attorneys’ fees and treble damages
pursuant to 15 U.S.C. § 1117(b), and/or statutory damages pursuant to 15 U.S.C §
1117(c).
                                           10
               SECOND AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
       Case 1:20-cv-00271-JMF Document 65 Filed 01/18/21 Page 11 of 27




                         SECOND CLAIM FOR RELIEF
    (False Designations of Origin and False Advertising – 15 U.S.C. § 1125)
      46.    Plaintiffs repeat and reallege the allegations of the preceding
paragraphs as though fully set forth herein.
      47.    Defendant’s promotion, advertising, distribution, sale, and/or offering
for sale of the Accused Products is likely to confuse, mislead, or deceive
consumers, the public, and the trade as to the origin, source, sponsorship, or
affiliation of the Accused Products, and is intended and likely to cause such parties
to believe, in error, that the Accused Products have been authorized, sponsored,
approved, endorsed or licensed by Plaintiffs, or that Defendant is in some way
affiliated with Coach.
      48.     The foregoing acts of Defendant constitute a false designation of
origin, and false and misleading descriptions and representations of fact, all in
violation of Section 43(a) of the Lanham Act (15 U.S.C. § 1125(a)).
      49.     Upon information and belief, Defendant has made and will continue
to make substantial profits and/or gains to which it is not in law or equity entitled.
      50.     Upon information and belief, Defendant intends to continue its
infringing acts, unless restrained by this Court.
      51.     Defendant’s acts have damaged and will continue to damage Coach,
and Coach has no adequate remedy at law.
                          THIRD CLAIM FOR RELIEF
     (Injury to Business Reputation – NY General Business Law § 360-1)
      52.     Plaintiffs incorporate herein by reference the averments of the
preceding paragraphs as though fully set forth herein.
      53.    Due to Plaintiffs extensive sales, and significant marketing and
promotional activities, the Signature C Mark has achieved widespread acceptance


                                          11
               SECOND AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
       Case 1:20-cv-00271-JMF Document 65 Filed 01/18/21 Page 12 of 27




and recognition among the consuming public and the trade throughout the United
States and abroad.
      54.   The arbitrary and distinctive Signature C Mark identifies Coach as the
source/origin of the goods on which the Signature C Marks appear.
      55.   Defendant has caused and will continue to cause irreparable injury to
Coach's goodwill and business reputation, in violation of New York, General
Business Law § 360-1 (2003).
      56.   In light of the foregoing, Coach is entitled to injunctive relief
prohibiting Defendant from using the Signature C Mark, and to recover all
damages, including attorneys’ fees, that Coach has sustained and will sustain, and
all gains, profits and advantages obtained by Defendant as a result of its infringing
acts alleged above in an amount not yet known, and the costs of this action.
                        FOURTH CLAIM FOR RELIEF
    (Violation of Unfair Competition Under the State Laws of New York)
      57.   Plaintiffs repeat and reallege the allegations of the preceding
paragraphs as though fully set forth herein.
      58.   Defendant’s infringement of Plaintiffs’ Signature C Mark constitutes
unfair competition in violation of the common laws of the state of New York
      59.   Plaintiffs have no adequate remedy at law to compensate them fully
for the damages that have been caused and which will continue to be caused by
Defendant’s infringing conduct, unless it is enjoined by this Court.
      60.   In light of the foregoing, Plaintiffs are entitled to injunctive relief
 prohibiting Defendant from using Plaintiffs’ Signature C Mark, or any marks
 and/or designs identical and/or confusingly similar thereto, and to recover all
 damages, including attorneys’ fees, that Plaintiffs have sustained and will sustain,
 and all gains, profits and advantages obtained by Defendant as a result of its


                                          12
              SECOND AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
      Case 1:20-cv-00271-JMF Document 65 Filed 01/18/21 Page 13 of 27




infringing acts alleged above in an amount not yet known, and costs of this
action.
     61.     The conduct herein complained of was deliberate, willful, and/or in
reckless disregard of Plaintiffs’ rights. Said conduct supports an award of
exemplary and punitive damages.
                          FIFTH CLAIM FOR RELIEF
           (Common Law Trademark Infringement as to Defendants)
     62.     Plaintiffs repeat and reallege the allegations of the preceding
 paragraphs as though fully set forth herein.
     63.     Plaintiffs own all rights, title, and interest in and to the Signature C
 Mark, including all common law rights in said mark.
     64.     Defendant, without authorization from Plaintiffs, has used and
continues to use spurious designations that are identical to, substantially
indistinguishable from, or confusingly similar to the Signature C Mark.
     65.     The foregoing acts of Defendant are intended to cause, have caused,
and are likely to continue to cause confusion, mistake, and deception among
consumers, the public, and the trade as to whether Defendant’s Accused Products
originates from, or are affiliated with, sponsored by, or endorsed by Coach.
     66.     Upon information and belief, Defendant has acted with knowledge of
Plaintiffs’ ownership of the Signature C Mark and with deliberate intention or
willful blindness to unfairly benefit from the incalculable goodwill symbolized
thereby.
     67.     Defendant’s acts constitute trademark infringement in violation of the
common law of the State of New York.
     68.     Upon information and belief, Defendant has made and will continue
to make substantial profits and/or gains to which it is not in law or equity entitled.


                                          13
               SECOND AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
      Case 1:20-cv-00271-JMF Document 65 Filed 01/18/21 Page 14 of 27




     69.    Upon information and belief, Defendant intends to continue its
infringing acts, unless restrained by this Court.
     70.    Defendant’s acts have damaged and will continue to damage Coach,
and Coach has no adequate remedy at law.
                          SIXTH CLAIM FOR RELIEF
                    (Cancellation of U.S. Reg. No. 3,567,675)
     71.    Plaintiffs repeat and reallege the allegations of the preceding
paragraphs as though fully set forth herein.
     72.    U.S. Reg. No. 3,567,675 (“the ’675 Mark”) must be canceled because
the registration was obtained fraudulently by Chunma through false material
misrepresentations made to the United States Patent and Trademark Office
(“USPTO”) with the intent to deceive the USPTO into issuing the registration for
the ’675 Mark, and because Chunma is using the ’675 Mark to intentionally
misrepresent the source of the goods in connection with which the mark is used.
     73.    First, as part of the application process, Chunma was required to
submit a “specimen of use” showing how its purported trademark was used in
commerce. It is clear that under the Lanham Act, and the regulations promulgated
by the USPTO, “A trademark specimen must show use of the mark on the goods,
on containers or packaging for the goods, on labels or tags affixed to the goods,
or on a display associated with the goods.” See 37 C.F.R. § 2.56 (emphasis
supplied). “An artist's rendering, a printer's proof, a computer illustration, digital
image, or similar mockup of how the mark may be displayed, or a photocopy of
the drawing required by § 2.51, are not proper specimens.”
     74.    Chunma, however, made a false material misrepresentation to the
USPTO in its application filed on July 16, 2008, that the mark was “first used in
commerce at least as early as 06/18/2008, and is now in use in such commerce
[and] The applicant is submitting one specimen(s) showing the mark as used in
                                          14
               SECOND AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
      Case 1:20-cv-00271-JMF Document 65 Filed 01/18/21 Page 15 of 27




commerce on or in connection with any item in the class of listed goods and/or
services, consisting of a(n) SCANNED ACTUAL TAG” because the only
specimen Chunma submitted was the following computer illustration, digital
image, or similar mockup of how the mark may be used:




     75.    Upon information and belief, there was no bona fide commercial use
of the mark in the United States until much later than 06/18/2008, the earliest use
being on or around when Chunma filed its Declaration of Use and Incontestability
under Sections 8 & 15 on January 29, 2014. Chunma’s misrepresentation that the
“SCANNED ACTUAL TAG” showed its use in commerce purported as early as
06/18/2008 was knowingly and deceptively false, and caused the USPTO to
improperly issue the registration for the ’675 Mark.
     76.    Second, upon information and belief, Chunma filed its Declaration of
Use and Incontestability to renew and preserve its registration by making a false
material misrepresentation to the USPTO that the “mark has been in continuous
use in commerce for five consecutive years after the date of registration.” The
filing itself warned Chunma that any willfully false statement would jeopardize
the validity of the trademark registration.




                                         15
              SECOND AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
      Case 1:20-cv-00271-JMF Document 65 Filed 01/18/21 Page 16 of 27




     77.    Chunma’s false, material misrepresentations caused the registration
for the ’675 Mark to be improperly issued by the USPTO, and now Chunma is
attempting to use that improperly issued registration to harm Plaintiffs.
     78.    Furthermore, the Coach Marks, including the Signature C Mark
uniquely and unmistakably identifies Plaintiff and the Coach brand in the minds of
consumers, and, when used as a source identifier, trade name, or as the name of an
institution or product, has held such immediate significance for many years.
     79.    Plaintiffs have no connection with the products marketed and sold
under the registration for the ’675 Mark. As a result of the fame and reputation of
Plaintiffs’ identity and Coach brand name—including at the time that the
registration for the ’675 Mark issued—consumers are and were likely immediately
to associate Chunma’s use of the ’675 Mark with Plaintiffs and Plaintiffs’ goods
bearing the Coach Marks, including the Signature C Mark.
     80.    The registration for the ’675 Mark falsely suggests a connection with
Plaintiffs and suggested such a false connection at the time the registration issued.
The ’675 Mark cannot be used in a manner that does not falsely suggests a
connection with Plaintiffs’ goods bearing the Signature C Marks and/or Plaintiffs.
Because no mark that falsely suggests such a connection may be registered,
pursuant to 15 U.S.C. § 1052(a) the Court should order the registration for the
’675 Mark to be cancelled also on this basis.
     81.    Plaintiffs have standing to petition the Court for cancellation of the
’675 Mark because they have sustained and will continue to sustain damages both
monetarily and to its business reputation due to the use of the ’675 Mark,
including Chunma’s acts of infringement of the Signature C Mark set forth herein.
Unless the registration of the ’675 Mark is cancelled and Chunma is enjoined
from continuing to infringing the Signature C Mark, Plaintiffs will suffer
irreparable harm.
                                         16
              SECOND AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
      Case 1:20-cv-00271-JMF Document 65 Filed 01/18/21 Page 17 of 27




                       SEVENTH CLAIM FOR RELIEF
           (Cancellation of U.S. Reg. Nos. 4,229,549 and 4,577,077)
     82.    Plaintiffs repeat and reallege the allegations of the preceding
paragraphs as though fully set forth herein.
     83.    U.S. Reg. Nos. 4,229,549 (“the ’549 Mark”) and 4,577,077 (“the ’077
Mark”) also must be canceled because Chunma is using the ’549 Mark and the
’077 Mark to intentionally misrepresent the source of the goods in connection
with which the marks are used.
     84.    The Coach Marks, including the Signature C Mark uniquely and
unmistakably identifies Plaintiff and the Coach brand in the minds of consumers,
and, when used as a source identifier, trade name, or as the name of an institution
or product, has held such immediate significance for many years.
     85.    Plaintiffs have no connection with the products marketed and sold
under the registrations for the ’549 Mark and the ’077 Mark. As a result of the
fame and reputation of Plaintiffs’ identity and Coach brand name—including at
the time that the registrations for the ’549 Mark and the ’077 Mark—consumers
are and were likely immediately to associate Chunma’s use of the ’549 Mark and
the ’077 Mark with Plaintiffs and goods bearing the Coach Marks, including the
Signature C Mark.
     86.    The registrations for the ’549 Mark and the ’077 Mark falsely suggest
a connection with Plaintiffs and suggested such a false connection at the time the
registrations issued. As Chunma acknowledges that “The Accused Products . . .
include the CM Pattern, and, thereby also, in whole or in part, the Chunma
Trademarks” (Dkt. No. 46), the ’549 Mark and the ’077 Mark cannot be used in a
manner that does not falsely suggests a connection with Plaintiffs’ goods bearing
the Coach Marks, including the Signature C Mark. Because no mark that falsely
suggests such a connection may be registered, pursuant to 15 U.S.C. § 1052(a) the
                                         17
              SECOND AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
       Case 1:20-cv-00271-JMF Document 65 Filed 01/18/21 Page 18 of 27




Court should order the registrations for the ’549 Mark and the ’077 Mark to be
cancelled on this basis.
      87.    Plaintiffs have standing to petition the Court for cancellation of the
’549 Mark and the ’077 Mark because they have sustained and will continue to
sustain damages both monetarily and to its business reputation due to Chunma’s
use of the ’549 Mark and the ’077 Mark, including Chunma’s acts of infringement
of the Signature C Mark set forth herein. Unless the registrations of the ’549
Mark and the ’077 Mark are cancelled and Chunma is enjoined from continuing to
infringing the Signature C Mark, Plaintiffs will suffer irreparable harm.
                                PRAYER FOR RELIEF
      WHEREFORE, Plaintiffs Tapestry, Inc., Coach Services, Inc., and Coach
IP Holdings LLC respectfully requests that this Court enter judgment in their favor
and against Defendant Chunma USA, Inc. as follows:
      1.     Finding that:
             a.       Defendant has violated Section 32 of the Lanham Act (15
U.S.C. § 1114) and Section 43(a) of the Lanham Act (15 U.S.C. § 1125(a));
             b.       Defendant has engaged in trademark infringement and unfair
competition under the common law of the state of New York;
             c.       Defendant has caused injury to Plaintiffs’ business reputation in
violation of New York General Business Law, § 360-1, et. seq.; and
      2.     An order granting temporary, preliminary and permanent injunctive
relief restraining and enjoining Defendant, its agents, servants, employees, officers,
associates, attorneys, and all persons acting by, through, or in concert with any of
them from using the Coach Trademarks, including, but not limited to:
             a.       Manufacturing, designing, importing, advertising, marketing,
promoting, supplying, distributing, offering for sale, or selling any products that
bear the Coach Trademarks or any other marks substantially indistinguishable from
                                             18
                  SECOND AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
       Case 1:20-cv-00271-JMF Document 65 Filed 01/18/21 Page 19 of 27




or confusingly similar thereto, including, without limitation, the Accused Products,
and engaging in any other activity constituting an infringement of any of Coach’s
rights in the Coach Trademarks; or
             b.       Engaging in any other activity constituting unfair competition
with Plaintiffs, or acts and practices that deceive consumers, the public, and/or
trade, including without limitation, the use of designations or designs associated
with the Coach® brand;
      3.     Ordering Defendant to recall from any distributors and retailers and to
deliver to Plaintiffs for destruction or other disposition all remaining inventory of
all Accused Products and related items, including all advertisements, promotional
and marketing materials therefore, as well as means of making same;
      4.     Ordering Defendant to file with this Court and serve on Plaintiffs
within thirty (30) days after entry of the injunction a report in writing, under oath
setting forth in detail the manner and form in which Defendant has complied with
the injunction;
      5.     Directing such other relief as the Court may deem appropriate to
prevent consumers, the public, and/or the trade from deriving any erroneous
impression that any product at issue in this action that has been manufactured,
designed, imported, advertised, marketed, promoted, supplied, distributed, offered
for sale, or sold by Defendant, has been authorized by Plaintiffs, or is related in
any way related to, connected to, or affiliated with the Coach® brand;
      6.     Ordering the cancellation of U.S. Trademark Reg. Nos. 3,567,675;
4,577,077; and 4,229,549;
      7.     Awarding Plaintiffs actual and punitive damages to which they are
entitled under applicable federal and state laws;
      8.     Awarding treble damages in the amount of Defendant’s profits or
Plaintiffs’ damages, whichever is greater, for willful infringement;
                                             19
                  SECOND AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
        Case 1:20-cv-00271-JMF Document 65 Filed 01/18/21 Page 20 of 27




        9.    Awarding applicable interest, costs, disbursements and attorneys’
fees;
        10.   Awarding Plaintiffs punitive damages in connection with their claims
under New York law; and
        11.   Awarding Plaintiffs such additional and further relief as the Court
deems just and proper.


 Dated: January 18, 2021                  Respectfully Submitted,


                                          By:   _/s/ Brent H. Blakely _________
                                                Brent H. Blakely (BB1966)
                                                Blakely Law Group
                                                1334 Parkview Avenue, Suite 280
                                                Manhattan Beach, CA 90266
                                                Telephone: (310) 546-7400
                                                Attorneys for Plaintiffs Tapestry,
                                                Inc. Coach Services, Inc., and
                                                Coach IP Holdings LLC




                                           20
                SECOND AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
        Case 1:20-cv-00271-JMF Document 65 Filed 01/18/21 Page 21 of 27




                            DEMAND FOR JURY TRIAL
       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs
Tapestry, Inc., Coach Services, Inc., and Coach IP Holdings LLC hereby demand a
trial by jury as to all claims in this litigation.




 Dated: January 18, 2021                    Respectfully Submitted,


                                            By:      _/s/ Brent H. Blakely _________
                                                     Brent H. Blakely (BB1966)
                                                     Blakely Law Group
                                                     1334 Parkview Avenue, Suite 280
                                                     Manhattan Beach, CA 90266
                                                     Telephone: (310) 546-7400
                                                     Attorneys for Plaintiffs Tapestry,
                                                     Inc. Coach Services, Inc., and
                                                     Coach IP Holdings LLC




                                             21
                SECOND AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
        Case 1:20-cv-00271-JMF Document 65 Filed 01/18/21 Page 22 of 27




                                       EXHIBIT A

Registration     Mark               Classes                  Date of        Image
   No.                                                     Registration
2,088,706      COACH       6, 9, 16, 18, 20 and 25      August 19, 1997
                           for inter alia key fobs,
                           eyeglass cases, cellular
                           phone cases satchels,
                           tags for luggage,
                           luggage, backpacks,
                           picture frames, hats,
                           gloves and caps.
3,157,972      COACH       35 for retail store          October 17, 2006
                           services.
0,751,493      COACH       14 for leather goods,        June 23, 1963
                           namely, utility kits,
                           portfolios, key cases,
                           comb cases, pass cases,
                           money clips, billfolds,
                           Wallets, pocket
                           secretaries, stud cases,
                           jewel cases, and leather
                           book covers.
2,451,168      COACH       9 for eyeglasses.            May 15, 2001

4,105,689      COACH       9 for sunglasses.            February 25, 2012

2,537,004      COACH       24 for inter alia home       February 5, 2002
                           furnishings.
1,846,801      COACH       25 for inter alia men’s      July 26, 1994
                           and women’s coats and
                           jackets.
3,439,871      COACH       18 for inter alia            June 3, 2008
                           umbrellas.
2,061,826      COACH       12 for inter alia seat       May 13, 1997
                           covers.
2,231,001      COACH       25 for inter alia clothing   March 9, 1999
                           for men, women and
                           children namely, coats,
                           jackets, overcoats,
                           raincoats, shirts, vest,
                           scarves, shoes and
                           belts.



                                                 22
                SECOND AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
        Case 1:20-cv-00271-JMF Document 65 Filed 01/18/21 Page 23 of 27



Registration      Mark               Classes                  Date of        Image
   No.                                                      Registration
3,354,448      COACH        14 for inter alia jewelry.   December 11, 2007

2,446,607      COACH        16 for inter alia writing    April 24, 2001
                            instruments.
2,291,341      COACH        14 for inter alia clocks     November 9, 1999
                            and watches.
1,071,000      COACH        18, 25 for inter alia        August 9, 1977
                            women’s handbags and
                            men’s and women’s
                            belts.
3,633,302      COACH        3 for inter alia perfumes, June 2, 2009
                            lotions and body
                            sprays.
4,296,584      COACH    9, 16 for cases for              February 26, 2013
               NEW YORK eyeglasses and
                        sunglasses, sunglasses
                        and spectacles,
                        calendars and diaries.
2,534,429      COACH &      9 for inter alia             January 29, 2002
               LOZENGE      eyeglasses, eyeglass
               DESIGN       frames and sunglasses.
2,252,847      COACH &      35 for retail services.      June 15, 1999
               LOZENGE
               DESIGN
2,291,368      COACH &      14 for inter alia watches. November 9, 1999
               LOZENGE
               DESIGN
2,534,429      COACH &      9 for inter alia             January 29, 2002
               LOZENGE      eyeglasses, eyeglass
               DESIGN       frames and sunglasses.
2,169,808      COACH &      25 for inter alia clothing   June 30, 1998
               LOZENGE      for men and women,
               DESIGN       namely, coats, jackets,
                            scarves, shoes, and
                            belts.
2,045,676      COACH &      6, 9, 16, 18, 20, 25 for     March 18, 1997
               LOZENGE      inter alia key fobs,
               DESIGN       money clips, phone
                            cases, computer cases,
                            briefcases, satchels,
                            duffel bags, hats, caps
                            and gloves.



                                               23
                 SECOND AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
        Case 1:20-cv-00271-JMF Document 65 Filed 01/18/21 Page 24 of 27



Registration       Mark                 Classes                  Date of        Image
   No.                                                         Registration
1,309,779      COACH &         9, 16, 18 for inter alia     December 19, 1984
               LOZENGE         eyeglass cases and
               DESIGN          leather goods, namely,
                               wallets, handbags and
                               shoulder bags.
2,035,056      COACH &         3, 21 for inter alia         February 4, 1997
               LOZENGE         leather cleaning
               DESIGN          products and shoe
                               brushes.
2,626,565      CC &            18 for inter alia        September 24, 2002
               DESIGN          handbags, purses,
               (Signature C)   clutches, shoulder bags,
                               tote bags, and wallets.
2,822,318      CC &            24 for inter alia fabric     March 16, 2004
               DESIGN          for use in the
               (Signature C)   manufacture of
                               clothing, shoes,
                               handbags, and luggage.
2,832,589      CC &            6, 9, 14, 18, for inter alia April 13, 2004
               DESIGN          sunglasses and eye glass
               (Signature C)   cases, leather goods,
                               metal key fobs, leather
                               key fobs jewelry,
                               watches, umbrellas.
2,592,963      CC &            25 for inter alia clothing   July 9, 2002
               DESIGN          namely, scarves, belts,
               (Signature C)   gloves, hats, shoes,
                               coats, jackets.
2,822,629      CC &            35 for retail services.      March 16, 2004
               DESIGN
               (Signature C)

4,365,898      COACH           9 for protective covers      July 9, 2013
               Signature C     and cases for cell
               Design          phones, laptops and
                               portable media players.
3,396,554      AMENDED         3 for inter alia             March 11, 2008
               CC &            fragrances.
               DESIGN
               (Signature C)




                                                  24
                 SECOND AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
        Case 1:20-cv-00271-JMF Document 65 Filed 01/18/21 Page 25 of 27



Registration      Mark              Classes                Date of                Image
   No.                                                   Registration
4,365,899      COACH OP     9 for protective covers   July 9, 2013
               ART          and cases for cell
                            phones, laptops and
                            portable media players.


4,391,741      COACH        3 for after-shave; body   August 27, 2013
               LEATHER      lotions; fragrances;
               WARE EST.    make-up; perfumes;
               1941         soaps for personal use.
               [Heritage
               Logo]
4,296,582      COACH     14, 16, 18 and 25 for    February 26, 2013
               EST. 1941 jewelry and watches,
               NEW YORK handbags, leather credit
                         card cases, purses,
                         shoulder bags, wallets,
                         belts, coats, t-shirts,
                                                                             HYPERLINK
                         hats, gloves, shoes, day                          "https://www.trademar
                         planners.                                         ksoftware.com/TMWe
                                                                           bServices/DataFiles/P
                                                                           ics/618/US_85978345
                                                                           .jpg"
4,359,191      COACH     9 for protective covers      June 25, 2013
               EST. 1941 and cases for cell
               NEW YORK phones, laptops and
                         portable media players.

                                                                             HYPERLINK
                                                                           "https://www.trademar
                                                                           ksoftware.com/TMWe
                                                                           bServices/DataFiles/P
                                                                           ics/618/US_85978345
                                                                           .jpg"
3,149,330      C&           14 for watches.           September 26, 2006
               LOZENGE
               LOGO

2,162,303      COACH &      25 for belts.             June 2, 1998
               TAG
               DESIGN




                                              25
                 SECOND AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
        Case 1:20-cv-00271-JMF Document 65 Filed 01/18/21 Page 26 of 27



Registration      Mark               Classes                Date of          Image
   No.                                                    Registration
4,334,351      COACH &       9 for protective covers   May 14, 2013
               TAG           and cases for cell
                             phones, laptops and
                             portable media players.



3,685,590      COACH &       14 for bracelets;         September 22, 2009
               TAG           earrings; jewelry;
                             necklaces; rings being
                             jewelry; watches.
4,744,715      COACH    18 for inter alia
               NEW YORK handbags, small leather        May 26, 2015
               & DESIGN goods, luggage,
                        umbrellas
4,744,718      COACH    25 for inter alia clothing,
               NEW YORK coats, belts, gloves,       May 26, 2015
               & DESIGN shoes

4,744,719      COACH    3 for fragrances, leather
               NEW YORK cleaners and              May 26, 2015
               & DESIGN moisturizers

4,744,720      COACH    9 for sunglasses,
               NEW YORK eyewear, cell phone            May 26, 2015
               & DESIGN cases, tablet covers and
                        cases
4,744,721      COACH    14 for jewelry and
               NEW YORK watches                        May 26, 2015
               & DESIGN

4,744,722      COACH    20 for inter alia key fobs     May 26, 2015
               NEW YORK and key rings not of
               & DESIGN metal

4,814,094      COACH    18 for handbags;          September 15, 2015
               NEW YORK purses; tote bags; clutch
               & Design purses; wristlet bags;
                        shoulder bags;
                        messenger bags; duffle
                        bags; backpacks;
                        briefcases; travel bags;
                        luggage; garment bags
                        for travel; bags for
                        carrying babies'
                        accessories; cosmetic
                        cases sold empty; and
                        toiletry cases sold
                        empty.

                                               26
                 SECOND AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
        Case 1:20-cv-00271-JMF Document 65 Filed 01/18/21 Page 27 of 27



Registration      Mark              Classes                Date of           Image
   No.                                                   Registration
4,754,870      COACH    3, 6 for fragrances; key      June 16, 2015
               NEW YORK fobs of common metal;
                        and metal rings and
                        chains for keys.
5,004,497      COACH        18, 25 for inter alia     July 19, 2016
               1941         handbags, small leather
                            goods, jackets, clothing,
                            coats and shoes.
5,045,622      HANGTAG      18 for inter alia         September 20, 2016
               SHAPE        briefcases, handbags,
               DESIGN       satchels, tote bags,
                            duffle bags, cosmetic
                            bags, wallets, luggage.




                                              27
                 SECOND AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
